PRENDERGAST, J.
On a complaint and information the appellant was charged with unlawfully carrying a pistol on or about his person, duly convicted, and a fine of $100 assessed against him.
There is no statement of facts in the record, and no bill of exceptions. The only questions attempted to be raised are in the motion for new trial, where it is claimed that the evidence is insufficient to support the verdict, and certain testimony of witnesses was erroneously admitted on the trial. None of these questions are presented by a bill of exceptions, and cannot be considered by us. The complaint and information are regular, and properly charge the offense. The charge of the court, and the special charges of the appellant requested and given by the court, clearly present such questions as could be. presented under the complaint and information.
The judgment will be affirmed.